Smith, J. :
This case was tried by a jury at the Oneida Circuit, and a verdict was ordered for the plaintiff, subject to the opinion of the court. The action was to recover ten penalties of $200 each against defendants for insuring property in Whitesboro against fire, as the agents of insurance companies not incorporated under the laws of this State, without having filed the bond prescribed by chapter 465 of the Laws of 1875. The verdict was for three penalties only. The plaintiffs now move for judgment on the verdict, and also for the seven other penalties claimed in the complaint, which they insist they are entitled to recover on the evidence. The defendants move for judgment in their favor.
The order directing a verdict subject to the opinion of the court was irregular. Exceptions were taken by each party to rulings admitting or excluding evidence. The defendants also excepted to the refusal of the judge to submit to the jury certain questions of fact. The order was made under section 1185 of the Code of Civil Procedure, which authorizes a verdict to be directed subject to the opinion of the court, where the case presents only questions of law. The Code of Procedure contained the same provision. (Section 265.) It has been held frequently that the provision applies to cases where, the facts being found or conceded, it only •remains to pronounce the law, not to a case in which, as in this, there is a question as to the admissibility of evidence. (Bell v. Shibley, 33 Barb., 610; Sackett v. Spencer, 29 id., 180; Briggs v. Merrill, 58 id., 389; Purchase v. Matteson, 25 N. Y., 211; Byrnes v. The City of Cohoes, 67 id., 204; Biddlecom v. Newton, 13 Hun, 582.)
*476The defendants have not waived their exceptions by consenting to the disposition made of the case on the trial, as was done in Brynes v. Oohoes (supra), nor by omitting to insist on their exceptions at the argument, as was the case in Briggs v. Merrill and Biddlecom v. Newton (supra). On the contrary, they excepted at the trial to the order directing a verdict for the plaintiff, and asked that the case be submitted to the jury, and here they have argued several of the exceptions taken by them to rulings upon questions of evidence. The case must be retried on account of this irregularity.
Verdict set aside and new trial ordered, costs to abide event.
Talcott P. J., and HabxuN, J., concurred.
Ordered accordingly.